Title: To Benjamin Franklin from Landais, 10 March 1780
From: Landais, Pierre
To: Franklin, Benjamin


Please Your Excellency
Paris March 10, 1780.
I received the letter you did me the Honour of writing to me The 1st Inst. and the inclosed Certificate, it might have been upon your table When I was at your house but I d’ont recollect of having Seen it at all. I must observe that long before that time I had ask your Excellency for Some money, having Spent what remained of the 50 Louis d’or I first received for my expenses, after I had reimboursed my Self of what money I had took of my own for my Coming to Paris.
I have no officers, on board the frigate Alliance, now under my Command, nor friends enough for to ask them to take the trouble to have my trunks &c. delivered to my direction, and beside they d’ont know, nor my Self at present, what they Contens, all I know is that all the Ship’s papers were in them, and I want [won’t] make my Self accountable for the Ship Expenses, when I may be deprived of them; besides all my own things may have been plundered, and nothing but the trunks left: but all, Capt. and officers are under your orders and will obey them as Soon as your Excellency will take the trouble to write them to have the Said trunk &c. Sealed up and delivered at the agent at L’Orient, where I expect to go peruse and See weither they are all as I left them (for I have to deal with people which have not the best Character in England according to their papers: I was not so either in England or france before your Excellency, Grand Sun, and nepheu had a false letter from Cap Jones printed, against mine: for my part I d’ont judge in the present Circumstances but will not Confide any more) if your Excellency had wrote to me at Texel that the Command of the frigate was to be taken from me, and given to another, I would have Speared you, and my Self, those troubles; but I came as you directed me Confiding in your justice.
As to the Dutch Money I Received in Holand and Since I am in Paris, I am going to make a Short account of what I have Spent out of it Vizt. To go from The Helder to Amsterdam and once to go back at the helder and traveling through Holland I Spent all the money I had had in that Country (my expenses in Amsterdam included), to travel in Flander and france I Spent nineteen Louis d’or out of my own money, So remain But thirty one of the fifty first Louis dor I first received for my dayly Expenses here, I have been here four month, and Compelled to go to Passy at least twenty times and had a Coach what Expense come about fifteen Louis d’or: now my expense for my Self, a Servant, for living, firing, loging, &c for four month amount to Sixty louis d’or; I find that I have Spent ten Louis dor for other Small expenses So I have now left only Sixty four Louis d’or, out of which I will Spent about twenty five to go where to embark, then it will remain twenty nine louis d’or for my expense while I Shall wait the Ship departure & for my provisions &c! So I beg as a favour, Your Excellency would be So good to tell me what I must do for my Passage if I find one, what I have wrote for; for all I believe it Should be procured me by Your Excellency’s order, as it is usual amongst all nations to provide with proper means to have an officer go to be tryed, when accused even if he has been punisched (without proper method taken) before hand, for what he is accused of.
I am Sorry to See Your Excellency Say tis not in his Power to give me a passage for America; I Beg your Excellency to Consider your Power and recollect that by it you had me drawn by your order from the Ship which the Honourable Congress trusted me with, and that you gave it and leave it to my accuser, who is accused him Self by a letter from Capt. Cottineau which you have had into Your hand; Recollect also if you please that I have Shewd you my Commission, and naturalisation, from America, where I then must be Juged:
If your Excellency will not procure me a passage, I must at Least give You my humble thinks for Your advice upon the many vessels You Says are bound to America.
As to my prize money I wish Your Excellency would be So obliging as to lett me know whom I must Aply to for to receive it, that I may reinbourse what money I have Spent, Since I am Come back to Europe. I do’nt imagine Your Excellency would have [me] receive in America in paper money what Come to my Shear, for the Prizes Sold in Europe for hard money, it Should be a poor trade, and I doubt my friends would accept it in return for what money I have drawn upon them. Excuse my error, if you please, but I was told that the Bon homme Richard &c. were belong to Congress, accordingly I imagined that the Congress and crew Shear money was at your Command.
When I have ask’d your Excellency for my monthly pay I thought it just as I have receive none nor any money, not even the postage of letters, since my arrival, and what I have mostly Spent has been when being upon the Ship Duty, but your excellency do’nt judge it proper to grant it.
I Beg as a favour Your excellency would Honour me with an answer as Soon as possible and Sent me by the bearer the reception of this letter.
I am With Respect Your Excellency Most Obedient & most humble Servant
P: Landais
Excellency Bn Franklin Minister Plenypotentiary of the United states of America.
 
Endorsed: Capt. Landais March 10. 1780 no Friends on board the Alliance
